

Exhibit 10.2
FORM OF
CRONOS GROUP INC.
RESTRICTED SHARE UNIT AGREEMENT


This Restricted Share Unit Award Agreement (hereinafter referred to as the
“Agreement”) is made and entered into this ________ day of _______, 20__ (the
“Grant Date”) by and between Cronos Group Inc. (hereinafter referred to as
“Cronos”) and [●] (hereinafter referred to as the “Grantee”), pursuant to the
Cronos Group Inc. 2020 Omnibus Equity Incentive Plan (hereinafter referred to as
the “Plan”). All terms and provisions of the Plan are hereby incorporated into
and shall govern the Agreement except where general provisions of the Plan are
superseded by particular provisions of the Agreement. To the extent the Grantee
is party to an employment agreement with the Company and any terms set forth
herein conflict or are otherwise inconsistent with any terms or conditions set
forth in Grantee’s employment agreement with the Company, the terms and
conditions set forth in such employment agreement shall govern. All capitalized
terms used in the Agreement shall have the same meaning given the terms in the
Plan.
1.Grant of Restricted Share Units. Cronos hereby grants the Grantee [●]
Restricted Share Units (hereinafter referred to as the “Award”), which are
subject to terms and conditions set forth below.
2.Vesting and Settlement of Restricted Share Units. Subject to the terms and
conditions of this Agreement and the Plan:
(a)the Award shall vest [over three (3) years, with one-third (1/3rd) of the
Award vesting on the first anniversary of the Grant Date, one-third (1/3rd) of
the Award vesting on the second anniversary of the Grant Date, and the remaining
one-third (1/3rd) of the Award vesting on the third anniversary of the Grant
Date] (each, a “Vesting Date”), provided, that the Grantee remains employed at
the Company through such applicable Vesting Date;
(b)upon each Vesting Date, the vested portion of the Award shall promptly (but
not later than sixty (60) calendar days thereafter) be paid out in Common
Shares, cash or a combination of Common Shares or cash, as determined by the
Committee; and
(c) where the Committee decides to settle all or a portion of the Grantee’s
vested Awards in Common Shares, settlement shall be made by the issuance and
delivery of one Common Share for each Restricted Share Unit which the Committee
decides to settle in Common Shares. Where the Committee decides to settle all or
a portion of the Grantee’s vested Awards in cash, a cash payment shall be made
to the Grantee equal to the Fair Market Value determined as of the applicable
[Vesting Date][settlement date] of the Award multiplied by the number of vested
Restricted Share Units that the Committee wishes to settle in cash.
1



--------------------------------------------------------------------------------



3.Termination of Employment. In the event that prior to the final Vesting Date,
the Grantee’s Employment terminates because of death, the full Award shall vest
and promptly (but not later than sixty (60) calendar days thereafter) be settled
in the same manner as provided for in Section 2. In the event that prior to the
final Vesting Date, the Grantee’s Employment terminates because of Disability,
the Award shall remain outstanding and continue to vest and be settled in the
same manner as provided for in Section 2. [In the event that prior to the final
Vesting Date, the Grantee’s Employment terminates without Just Cause or for Good
Reason (as defined in Grantee’s employment agreement with the Company) on or
within one (1) year after a Change of Control, the Award will become fully
vested and settled in accordance with Section 3.6 of the Plan.] Except as set
forth in [Section 3.6 of the Plan in connection with a Change of Control and]
this Section 3, in the event that prior to the final Vesting Date, the Grantee’s
Employment terminates for any reason other than death or Disability, then the
unvested portion of the Award shall be forfeited for no consideration.
Notwithstanding anything to the contrary, to the extent the Grantee is party to
an employment agreement with the Company and any payments or benefits in
connection with an applicable termination of employment are contingent on the
delivery of an effective release and waiver of claims, any accelerated vesting
of the Award upon such termination of employment shall also be contingent on
such release and waiver of claims.
4.Employment. Nothing in the Agreement shall interfere with or limit in any way
the right of the Company to terminate the Grantee’s employment nor confer upon
any Grantee any right to continue in the employ of the Company. For greater
certainty, a Grantee’s termination of Employment will include both voluntary and
involuntary terminations, and the involuntary termination of a Grantee’s
Employment shall occur on the date that the Grantee ceases performing services
for the Company on a permanent basis, whether such termination is lawful or
otherwise, without regard to any required period of notice, pay in lieu of
notice, severance pay or similar compensation or benefits (and without regard
for any claim for damages in respect thereof), except as expressly required by
applicable employment or labor standards legislation.
5.Non-Transferable. The rights or interests of the Grantee under this Agreement,
including, without limitation, the Restricted Share Units, shall not be
assignable or transferable, otherwise than in the case of death of the Grantee
as set out in the Plan, and such rights or interests shall not be encumbered by
any means.
6.Not Shares. The RSUs are not Common Shares, and the RSUs shall not entitle the
Grantee to exercise voting rights or any other rights attaching to the ownership
of Common Shares, including, without limitation, rights on liquidation
7.Withholding Taxes. The Grantee acknowledges and agrees that the Company has
the right to deduct from any payments due to the Grantee any federal, state,
provincial or local taxes required by law to be withheld with respect to the
Award.
8.[Section 409A. Payments under this Agreement are intended to be exempt from or
comply with Section 409A of the Internal Revenue Code (“Section 409A”) to the
extent
2



--------------------------------------------------------------------------------



applicable, and this Agreement shall be administered accordingly.
Notwithstanding anything to the contrary contained in this Agreement or any
employment agreement the Grantee has entered into with the Company (“Employment
Agreement”), to the extent that any payment under this Agreement is determined
by the Company to constitute “non-qualified deferred compensation” subject to
Section 409A and is payable to the Grantee by reason of termination of the
Grantee’s Employment, then (a) such payment shall be made to the Grantee only
upon a “separation from service” as defined for purposes of Section 409A under
applicable regulations and (b) if the Grantee is a “specified employee” (within
the meaning of Section 409A and as determined by the Company), such payment
shall not be made before the date that is six (6) months after the date of the
Grantee’s separation from service (or the Grantee’s earlier death). Each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A.]
9.Governing Law. The Plan and this Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware.
10.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Grantee. By accepting the Award on the terms set forth herein, the Grantee
acknowledges and agrees to the matters and conditions set forth herein and in
the Plan. The Grantee hereby further confirms and acknowledges receipt of a copy
of the Plan.


3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed by Cronos and by Grantee as of
this _____ day of _________, 20__.


CRONOS GROUP INC.


        
By: [●]




The Grantee (a) accepts the Award, (b) agrees to be bound by, and comply with,
the terms of the Plan and this Agreement, and (c) agrees that all decisions and
determinations of the Administrator with respect to the Award shall be final and
binding on the Grantee and any other person having or claiming an interest under
the Award.




GRANTEE








        
(Name)


4

